*265ON REHEARING.
The bond sued on is dated December 5th, 1907; the balance due by the defendant, according to the detailed account, is $1822.70; it extends from June 5th, 1907 to June 27th, 1913. According to this account, it appears that up to December 2nd,1907 the plaintiffs had sold to the defendant, Samuels, goods amounting to $552.18, on account of which the defendant had remitted x to the plaintiffs $321.55, leaving a balance due by the defendant to the plaintiffs, on December 2nd, 1907 of $230.63. This amount of $230.63 is included in the balance of $1222.70 claimed by plaintiffs from defendant. In his application for a rehearing, the defendant surety, McMahon, calls our attention to the error in the judgment holding him liable for sales made to Samuels at a time anterior to the date of his signing the bond. We think he is right, and that our judgment in that particular is erroneous. There is nothing in the bond from which it could be inferred that it was intended to cover past indebtedness by Samuels to the plaintiffs. The presumption therefore is that it was to apply only to future sales by plaintiff to Samuel. C. C., 3039 (3008) :
"Suretyship cannot be presumed; it ought to be expressed, and is to be restrained within the limits intanded by the contract1'
"One who seeks to make another liable for the debt of a third person, m\ist prove such liability beyond all doubt or he cannot recover". 2 H. D., 1530, No. 1.
"The surety in a sequestration bond cannot be made responsible for any injury to the property sequestered prior to the date of the band". 7 R., 13.
Suretyship is of strict law and cannot inure or extend from one thing to another thing, from one person to another person, nor from one time to another time. 3 A., 255, 256.
*266"Tile rule is well settled that the contract of suretyship is not to be eictended to any other subject, to any other person, or to any other period of time, than is expressed or necessarily included in it".
9 A., 403.
Sureties for the fidelity of an officer appointed for a limited term are not liable for his defaults beyond the term of the apooint-nent or comqission under which the bond was furnished. 40 A., 241; 48 A., 251; Trolong Caution §> 155.
"But the contract of a surety is not retroactive and no liability attaches for defaults occurring before it is entered into, unless an intent to.be so liable is . indicated". 32 Oye p 74.- /
"Nor does an undertaking that ttts principal will pay for goods to be furnished cover goods already on hand”. id p 110.
"Usually an undertaking as to future indebtedness does not cover indebtedness already existing”, id p 118*
"The contract of guaranty and suretyship is not retroactive and the guarantor or surety cannot be held liable for anything occurring prior to the delivery of his contract unless the contract so stipulates”. 5 Elliott on Contracts p 19 ^ 3944.
It is evident, therefore, that the defendant is not liable for this amount of $230.63 as surety.
It is therefore ordered that the judgment herein previously rendered^aa far P. J. McMahon is concerned h# reduced from One Thousand, Two Hundred and Twenty-two 70/100 Dollars, to Nine Hundred and Ninety-two 7/100 Dollars, and as thus amended tha.t it be affirmed, the plaintiff, appellee, to pay the costs of appeal.
May 31st, 1920*